IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00378-CV

DOROTHY WILSON GREENE,
INDIVIDUALLY AND AS ATTORNEY-IN-FACT
FOR DEWITT T. GREENE, JR.,
                                   Appellants
 v.

BRUCE GREENE, INDEPENDENT
EXECUTOR OF THE ESTATE OF
DEWITT T. GREENE, JR., DECEASED,
                                                             Appellees



                           From the 220th District Court
                              Bosque County, Texas
                             Trial Court No. CV-17056


                          MEMORANDUM OPINION


       Appellant, Dorothy Wilson Greene, Individually and as Attorney-in-Fact for

Dewitt T. Greene, Jr., and Appellee, Bruce Greene, Independent Executor of the Estate of

Dewitt T. Greene, filed a joint motion to dismiss the appeal.            See TEX. R. APP.

P. 42.1(a)(2). The parties have reached an agreement to settle their differences. Dismissal
of this appeal would not prevent a party from seeking relief to which it would otherwise

be entitled. The motion is granted, and the appeal is dismissed.




                                               STEVE SMITH
                                               Justice

Before Chief Justice Gray,
       Justice Johnson and
       Justice Smith
Motion granted; appeal dismissed
Opinion delivered and filed November 3, 2021
[CV06]




Dorothy Greene v. Bruce Greene                                                    Page 2